Notice of Pre-AIA  or AIA  Status
The present application, filed on or after June 15, 2018, is being examined under the first inventor to file provisions of the AIA .
The application claims foreign priority of 12/17/2015 based on French application FR1562702. 
Detailed action
Claims 1-9 and 11-15 are pending and being considered.
Claims 1, 3-7, 9, 11-15 have been amended.
Claim 10 has been cancelled.
101 software per se on claims 11-14 is maintained. See the rejection below.
Response to 102/103 
	Applicants arguments filled on 12/17/2020 have been fully considered. In response to applicants argument on page 9 of remarks that Mitsuhiro (i.e. primary reference) fails to teach the limitation “….risk indicator for non-compliance with the confidentiality of data associated with the at least one communication”. The examiner acknowledges applicants point of view but respectfully disagrees because Mitsuhiro on [0034-0036] teaches calculates an index which numerically expresses a risk based on information (i.e. risk of Non-compliance associated with information) on an unauthorized access. The calculation of the index may be either one of the vulnerability index or the risk indicator, or both. The risk is assigned either low, medium or high based on level of unauthorized access of the information (i.e. level of confidentiality of data). See also on [0019-0020] teaches reading the information from database and calculating degree of risk associated with the information. 
	The applicant further point out that Mitsuhiro fails to teach the limitation “transmitting the at least one risk indicator to the first communication apparatus”. The examiner acknowledges applicants point of view but respectfully disagrees because Mitsuhiro on [0014] teaches a method of exchanging each of the indexes between the networks, each index may be directly transmitted and received between the security management apparatuses or the security management apparatus may receive each index of the other network from the center apparatus. See on [0025] teaches the security management device 1 calculates risk index and communicates the calculated index to security management device in another network. For more detail see the rejection below.
Claim objections
	Claims 7-9 and 11 objected to because of the following informalities:
Claim 7 line 1-2 recites the limitations “wherein the first communication management device requests the transmission of the at least one risk indicator” should read as “wherein the first communication management device requests 
	Regarding claims 7-9 the examiner suggest to clarify the language of the claims in view of specification. 
For example Claim 7 recites “and wherein the at least one risk indicator is transmitted to the first communication management device by: the at least one second communication management device and/or a database which is independent of the at least one second communication management device, the database storing, respectively for a plurality of separate operators or service providers comprising one operator or one service provider associated with the at least one second communication management device, information on the risk of non-compliance with the confidentiality of communication data” should read as 
“and wherein the at least one risk indicator is transmitted to the first communication management device form the at least one second communication management device and/or from a database which is independent of the at least one second communication management device, wherein the database storing, of the risk of non-compliance with 

“and wherein the at least one risk indicator is transmitted to the first communication management device form the at least one second communication management device and/or from a database which is independent of the at least one second communication management device, wherein the database storing, information of the risk of non-compliance with confidentiality of communication data 
Claim 8 recites the limitations “wherein the first communication management device requests the transmission of the at least one risk indicator by the database, independently of the at least one communication” should read as “wherein the first communication management device requests the from the database, independent form the at least one communication” because the first communication management device receives risk indicator from second communication management device or from database.
Claim 11 recites the limitations “….a processor configured configured to….” should read as “…a processor configured 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the 
See also Merriam-Webster Dictionary https://www.merriam-webster.com/dictionary/processor
Processor: a computer program (such as a compiler) that puts another program into a form acceptable to the computer.

Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims do not include at least one hardware element in the bodies as required by MPEP 2106(I). Claim 12 recites a processor, however, since the specification (see page [15] of instant application) does not limit the processor to be only hardware broadly interpreted it also encompass software. Note that a processor can be software according to the Computer Desktop Encyclopedia which states processor "(2) May refer to software". 
See also Merriam-Webster Dictionary https://www.merriam-webster.com/dictionary/processor
Processor: a computer program (such as a compiler) that puts another program into a form acceptable to the computer.
Dependent claims 13-14 are also rejected due to inheriting the deficiency of independent claims.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 last line recites “the establishment”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 last line recites “the type of the communication”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 last line recites “the risk” and “the confidentiality of communication data” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 last line recites “the confidentiality of communication data” There is insufficient antecedent basis for this limitation in the claim.
Claim 13 line 4 recites “….the capacity… ” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by


Regarding claim 1 Mitsuhiro teaches A method for managing at least one communication between a first communication apparatus and at least one second communication apparatus used respectively on separate communication networks managed respectively by a first communication management device and at least one second communication management device, the method deployed by said first communication management device and comprising: (Mitsuhiro Fig 1 and text on [0022] teaches plurality of different network A and B may be connected. Each network includes a security management device 1 (i.e. communication apparatus 1 and 2 based on network A and B respectively), a scanner device 2, and an intrusion detection device (ID), a server device 4, a plurality of client terminals 5 a, 5 b, (i.e. first and second communication management device on network A and B respectively) and a firewall 6 are connected via a network cable);
acquiring at least one risk indicator for non-compliance with the confidentiality of data associated with at least one communication (Mitsuhiro on [008 and 0025] teaches security management device 1 calculates at least one of an index of vulnerability or an index of risk due to an unauthorized access for each computer connected to its own network, and exchanges the calculated index with a security management device 1 in another network. See on [0019 and 0042] teaches receiving at least one of an indicator of the degree of vulnerability for another network and an indicator of the degree of risk. See also on [0034-0036] teaches calculates an index which numerically expresses a risk based on information on an unauthorized access. The calculation of the index may be either one of the vulnerability index or the risk indicator, or both. The risk is assigned either low, medium or high based on level of unauthorized access of the information (i.e. level of confidentiality of data));
and transmitting the at least one risk indicator to the first communication apparatus (Mitsuhiro on [0014] teaches a method of exchanging each of the indexes between the networks, each index may be directly transmitted and received between the security management apparatuses. See on [0025] teaches the security management device 1 calculates risk index and communicates the calculated index to security management device in another network. See on [0041-0042, 0048] teaches After completion of the processing by the index calculation unit 12, the communication interface 11 immediately reads the vulnerability index or the risk index from the security management database 18, and transmits the index to the other network).
Regarding claim 6 Mitsuhiro teaches all the limitations of claim 1 above, Mitsuhiro further teaches wherein the type of the at least one risk indicator is formatted by the first communication management device as a function of a type of the communication (Mitsuhiro on [0007, 0019-0020 and 0035-0036] teaches calculating at least one of an index of the degree of vulnerability of the or an indication of the degree of risk of the * based on an indication of the degree of vulnerability of the based on the information relating to the vulnerability. Further teaches reading out the information from a 1 database, and calculating at least one of an index obtained by digitizing a vulnerability based on information on vulnerability and an index obtained by numerically converting a risk based on information on an unauthorized access).

Regarding claim 11 Mitsuhiro teaches a device for managing at least one communication between a first communication apparatus and at least one second communication apparatus used respectively on separate communication networks managed respectively by the communication management device and at least one second communication management device the communication management device comprising a processor configured control a receiving and transmitting unit adapted to: (Mitsuhiro Fig 1 and text on [0022] teaches plurality of different network A and B may be connected. Each network includes a security management device 1 (i.e. communication apparatus 1 and 2 based on network A and B respectively), a scanner device 2, and an intrusion detection device (ID), a server device 4, a plurality of client terminals 5 a, 5 b, (i.e. first and second communication management device on network A and B respectively) and a firewall 6 are connected via a network cable);
acquire at least one risk indicator for non-compliance with confidentiality of data associated with the at least one communication (Mitsuhiro on [008 and 0025] teaches security management device 1 calculates at least one of an index of vulnerability or an index of risk due to an unauthorized access for each computer connected to its own network, and exchanges the calculated index with a security management device 1 in another network. See on [0019 and 0042] teaches receiving at least one of an indicator of the degree of vulnerability for another network and an indicator of the degree of risk. See also on [0034-0036] teaches calculates an index which numerically expresses a risk based on information on an unauthorized access. The calculation of the index may be either one of the vulnerability index or the risk indicator, or both. The risk is assigned either low, medium or high based on level of unauthorized access of the information (i.e. level of confidentiality of data));
 and transmit  the at least one risk indicator to the first communication apparatus (Mitsuhiro on [0014] teaches a method of exchanging each of the indexes between the networks, each index may be directly transmitted and received between the security management apparatuses. on [0041-0042, 0048] teaches After completion of the processing by the index calculation unit 12, the communication interface 11 immediately reads the vulnerability index or the risk index from the security management database 18, and transmits the index to the other network).

Regarding claim 12 Mitsuhiro teaches A communication apparatus configured to communicate with at least one second communication apparatus, the communication apparatuses being used respectively on separate communication networks, managed respectively by a communication management device and by at least one second communication management device, wherein the (Mitsuhiro Fig 1 and text on [0022] teaches plurality of different network A and B may be connected. Each network includes a security management device 1 (i.e. communication apparatus 1 and 2 based on network A and B respectively), a scanner device 2, and an intrusion detection device (ID), a server device 4, a plurality of client terminals 5 a, 5 b, (i.e. first and second communication management device on network A and B respectively) and a firewall 6 are connected via a network cable);
receive and process at least one risk indicator for non-compliance with confidentiality of data associated with the at least one communication between the communication apparatus and the at least one second communication apparatus (Mitsuhiro on [008 and 0025] teaches security management device 1 calculates at least one of an index of vulnerability or an index of risk due to an unauthorized access for each computer connected to its own network, and exchanges the calculated index with a security management device 1 in another network. See on [0019 and 0042] teaches receiving at least one of an indicator of the degree of vulnerability for another network and an indicator of the degree of risk. See also on [0034-0036] teaches calculates an index which numerically expresses a risk based on information on an unauthorized access. The calculation of the index may be either one of the vulnerability index or the risk indicator, or both. The risk is assigned either low, medium or high based on level of unauthorized access of the information (i.e. level of confidentiality of data)).

Regarding claim 15 Mitsuhiro teaches a non-transitory computer readable medium having stored thereon instructions which, when executed by a processor, cause the processor to perform a method comprising: (Mitsuhiro on [0020, 0024 and 0031] teaches a security management program executed by computer stored on memory);
acquiring at least one risk indicator for non-compliance with confidentiality of data associated with at least one communication (Mitsuhiro on [008 and 0025] teaches security management device 1 calculates at least one of an index of vulnerability or an index of risk due to an unauthorized access for each computer connected to its own network, and exchanges the calculated index with a security management device 1 in another network. See on [0019 and 0042] teaches receiving at least one of an indicator of the degree of vulnerability for another network and an indicator of the degree of risk. See also on [0034-0036] teaches calculates an index which numerically expresses a risk based on information on an unauthorized access. The calculation of the index may be either one of the vulnerability index or the risk indicator, or both. The risk is assigned either low, medium or high based on level of unauthorized access of the information (i.e. level of confidentiality of data));
 and transmitting the at least one risk indicator to a first communication apparatus (Mitsuhiro on [0014] teaches a method of exchanging each of the indexes between the networks, each index may be directly transmitted and received between the security management apparatuses. on [0041-0042, 0048] teaches After completion of the processing by the index calculation unit 12, the communication interface 11 immediately reads the vulnerability index or the risk index from the security management database 18, and transmits the index to the other network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al (hereinafter Mitsuhiro) (JP2005093041) (i.e. English translation is used for examination) in view of Bouvet (US 20140226657).

Regarding claim 2 Mitsuhiro teaches all the limitations of claim 1 above, Mitsuhiro fails to explicitly teach wherein the at least one communication corresponds to an enriched interpersonal communication according to the RCS® communication standard, however Bouvet from analogous art teaches wherein the at least one communication corresponds to an enriched interpersonal communication according to the RCS® communication standard (Bouvet on [0015-0018] teaches RCS communication).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bouvet into the teaching of Mitsuhiro by having enriched interpersonal communication according to the RCS. One would be motivated to do so in order to exchange information between different devices using rich communication standard to discover capacity of device for processing request (Bouvet on [0005-007]).

Regarding claim 3 Mitsuhiro teaches all the limitations of claim 1 above, Mitsuhiro further teaches wherein the first communication management device acquires the at least one risk indicator and transmits the at least one risk indicator during an exchange phase with the at least one second communication management device and wherein the exchange phase comprises at least the following steps, deployed by the first communication management device for the at least one communication (Mitsuhiro on [0008, 0025 and 0051-0053] teaches security management device 1 calculates at least one of an index of vulnerability or an index of risk due to an unauthorized access for each computer connected to its own network, and exchanges the calculated index with a security management device 1 in another network).
 (Bouvet on  [0028-0029, 0055, 0099 and 0103] teaches a step of the first device exchanging information with the second device via the voice over IP core network while using the identifier of the second device as contained in the confirmation message, this information relating to a capacity of the first and/or second device to support at least one multimedia service known as rich communication multimedia service)
 transmitting the capacity request to the at least one second communication management device and receiving representative information for a capacity of the at least one second communication apparatus transmitted by  the at least one second communication management device (Bouvet on  [0028-0029, 0055, 0099 and 0103] teaches a step of the first device exchanging information with the second device via the voice over IP core network while using the identifier of the second device as contained in the confirmation message, this information relating to a capacity of the first and/or second device to support at least one multimedia service known as rich communication multimedia service).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bouvet into the teaching of Mitsuhiro by having receiving capacity request and exchanging information based on the request. One would be motivated to do so in order to exchange information between different devices using rich communication standard to discover capacity of device for processing request (Bouvet on [0005-0007]).
5 the combination of Mitsuhiro and Bouvet teaches all the limitations of claim 3 above, Bouvet further teaches wherein the capacity request is deployed before or during the establishment of the at least one communication (Bouvet on [0008] teaches Once the call is established, since the both terminals are compatible with the RCS-e standard, they implement a mechanism of discovering their respective RCS-e capacities. See on [0097] teaches once the telephone call is established between the terminal T1 and the device E, the terminal and the device trigger a process of discovering their respective capacities (capabilities) concerning support for RCS-e rich communication services. See also  on [0113] teaches If one of the users of the terminal T1 and/or of the device E triggers a compatible RCS-e service, then an SIP session is established between the terminal T1 and the device E via the network AN-PS and the core network IP-CN in order to perform that service).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bouvet into the teaching of Mitsuhiro by having receiving capacity request and exchanging information based on the request. One would be motivated to do so in order to exchange information between different devices using rich communication standard to discover capacity of device for processing request (Bouvet on [0005-0007]).

Regarding claim 13 Mitsuhiro teaches all the limitations of claim 12 above, Mitsuhiro further teaches  wherein the reception and processing of the at least one risk indicator is activated during an exchange phase with said at least one second communication management device (Mitsuhiro on [0008, 0025 and 0051-0053] teaches security management device 1 calculates at least one of an index of vulnerability or an index of risk due to an unauthorized access for each computer connected to its own network, and exchanges the calculated index with a security management device 1 in another network).
Mitsuhiro on [008 and 0025] teaches security management device 1 calculates at least one of an index of vulnerability or an index of risk due to an unauthorized access for each computer connected to its own network, and exchanges the calculated index with a security management device 1 in another network. See on [0019 and 0042] teaches receiving at least one of an indicator of the degree of vulnerability for another network and an indicator of the degree of risk. See also on [0034-0036] teaches calculates an index which numerically expresses a risk based on information on an unauthorized access. The calculation of the index may be either one of the vulnerability index or the risk indicator, or both. The risk is assigned either low, medium or high based on level of unauthorized access of the information (i.e. level of confidentiality of data)).
Mitsuhiro  fails to teach the apparatus receives a signal comprising representative information for the capacity of the at least one second communication apparatus (Bouvet on [0019-0021] teaches Since the terminals A and C are compatible with the RCS-e standard, once the call has been set up they trigger a mechanism for discovering their respective capacities using SETUP call signaling).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Bouvet into the teaching of Mitsuhiro by discovering capacity of device using request. One would be motivated to do so in order to exchange information between different devices using rich communication standard to discover capacity of device for processing request (Bouvet on [0005-007]).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al (hereinafter Mitsuhiro) (JP2005093041) (i.e. English translation is used for examination) in view of Bouvet (US 20140226657) and further in view of (Kowalchyk et al) (hereinafter Kowalchyk) (US 8020763).

Regarding claim 4 the combination of Mitsuhiro and Bouvet teaches all the limitations of claim 3 above,  the combination fails to explicitly teach wherein the representative information for a capacity of the at least one second communication apparatus and the at least one risk indicator are transmitted in the same signal to said first communication apparatus, however Kowalchyk from analogous art teaches wherein the representative information for the capacity of the at least one second communication apparatus and the at least one risk indicator are transmitted in the same signal to said first communication apparatus (Kowalchyk on [Col 1 line 55-65 and Col 5 line 45-55] teaches the risk indicator provided to a non-mobile payment device or terminal may comprise a weighted score, a first portion of which is attributable to a first type of data (such as credit-related data), a second portion of which is attributable to a second type of data (such as personal identification or authentication data)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Kowalchyk into the combined teaching of Mitsuhiro and Bouvet by transmitting risk indicator and the capacity information together. One would be motivated to do so in order to accept or reject transaction based on risk indicator (Kowalchyk on [Col 1 line 55-67]).

Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al (hereinafter Mitsuhiro) (JP2005093041) (i.e. English translation is used for examination) in view of (Kowalchyk et al) (hereinafter Kowalchyk) (US 8020763).

7 Mitsuhiro teaches all the limitations of claim 1 above, Although Mitsuhiro teaches transmitting risk indicator to a device in a different network, However Mitsuhiro fails to explicitly teach wherein the first communication management device requests the transmission of the at least one risk indicator, and wherein the at least one risk indicator is transmitted to the first communication management device by: the at least one second communication management device, But Kowalchyk from analogous arte teaches wherein the first communication management device requests the transmission of the at least one risk indicator, and wherein the at least one risk indicator is transmitted to the first communication management device by: the at least one second communication management device and/or a database which is independent of the at least one second communication management device, the database storing, respectively for a plurality of separate operators or service providers comprising one operator or one service provider associated with the at least one second communication management device, information on the risk of non-compliance with the confidentiality of communication data (Kowalchyk on [Col 7 line 20-40] teaches This information is used to retrieve a corresponding risk indicator from a risk indicator database of the risk assessment system. The risk indicator is transmitted to the payment device for consideration by the merchant who may then determine whether to accept payment using the transaction card in view of the risk indicator. The risk indicator represents an unacceptable level of risk of fraud or chargebacks such that the merchant should reject the transaction card request payment in a different form, e.g., payment by cash. The risk indicator is requested, transmitted and displayed to the merchant in real-time. See on [Col 11 line 4-20] teaches the retrieved or generated risk indicator 138 is transmitted from the payment processor 130 to the mobile device 150. The risk indicator 138 may be sent to the mobile device 150 in different ways including via a POS terminal).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mitsuhiro into the teaching of Mitsuhiro by automatically transmitting risk Kowalchyk on [Col 1 line 55-67]).

Regarding claim 8 the combination of Mitsuhiro and Kowalchyk teaches all the limitations of claim 1 above, Mitsuhiro further teaches wherein the first communication management device requests the transmission of the at least one risk indicator by the database, independently of the at least one communication (Mitsuhiro on [0009, 0019-0020] teaches the security management device may further comprise a deviation calculation unit that reads an index from the memory and the 2 database (i.e. independent databases shown on Fig 2). See also on [0041-0042] teaches after completion of the processing by the index calculation unit 12, the communication interface 11 immediately reads the vulnerability index or the risk index from the security management database 18, and transmits the index to the other network).

Regarding claim 9 Mitsuhiro teaches all the limitations of claim 1 above, Mitsuhiro further teaches (Mitsuhiro on [0007, 0019 and 0032-0034, ] teaches storing information for which risk indicator is calculated in database further teaches index of risk with degree of vulnerability is stored in the database. See on [0009] teaches reading the index from database and calculating deviation value and storing it in the database).

 teaches wherein the at least one risk indicator is transmitted automatically by a database which is independent of the at least one second communication management device (Kowalchyk on [Col 3 line 23-27 and Col 14 line 40-60] teaches Merchants may define risk criteria for transactions such that transactions having risk indicators such as risk scores that satisfy pre-determined criteria are automatically accepted).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mitsuhiro into the teaching of Mitsuhiro by automatically transmitting risk indicator by database. One would be motivated to do so in order to accept or reject transaction based on risk indicator (Kowalchyk on [Col 1 line 55-67]).

Regarding claim 14 Mitsuhiro teaches all the limitations of claim 12 above, Mitsuhiro fails to explicitly teach wherein the communication apparatus is further configured to block and/or unblock the establishment of communication with the second communication apparatus, the blocking and/or unblocking being activated as a function of a value of said at least one risk indicator, however Mitsuhiro from analogous art teaches wherein the communication apparatus is further configured to block and/or unblock the establishment of communication with the second communication apparatus, the blocking and/or unblocking being activated as a function of a value of the at least one risk indicator (Kowalchyk on [Col 7 line 15-40 and Col 11 line 10-25] teaches accepting and rejecting transaction based on risk indicator).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mitsuhiro into the teaching of Mitsuhiro by blocking and/or unblocking communication based on risk indicator. One would be motivated to do so in order to accept or reject Kowalchyk on [Col 1 line 40-67]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436